DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a specific peelable member (polyethylene terephthalate or PET) for which a thickness of the tab is equal to or greater than twice a minimum bending radius at which the peelable member is deformable, does not reasonably provide enablement for every peelable member for which a thickness of the tab is equal to or greater than twice a minimum bending radius at which the peelable member is deformable, as recited in claim 1.  

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to how to make and use the 

In accordance with In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), following are the examiner’s reasons as to why the claimed invention is not enabled. MPEP 2164.01. 

The Scope Of The Claims

Claim 1 is broader in scope.  Claim 1 recites an attached member that is attached to an adhesive surface of an object for affixation.  The object for affixation can be e.g. a thermometer (page 6, last paragraph of the specification).  The attached member includes a peelable member and a tab.   Further, the tab is attached to one of the surfaces (second main surface) of the peelable member.  The claimed invention does not set forth any composition of the tab and the peelable member. 


 The Nature of Invention/The State of The Prior Art/The Level of Ordinary Skill In The Art

The present application relates to an attachment member for object for affixation such as stick-on devices.  The stick-on devices includes e.g. thermometer.  Page 1 and last paragraph on page 6 of the specification.  



Dupelle discloses a defibrillator electrode pad assembly (stick-on device) that has an adhesive release sheet (attached member).  The adhesive release sheet covers an adhesive area.  Further, the adhesive release sheet is configured to be removed while the electrode pad is held in a desired position on a patient.  Further, the release sheet is folded in substantially U-shaped configuration and includes a pull-tab to be grasped by the user (abstract and column 1, lines 50-55). 

Dupelle is silent as to provide any guidance to one of ordinary skill in the art to arrive at the claimed feature “the thickness of the tab is equal to or greater than twice a minimum bending radius at which the peelable member is deformable”. 

Working Examples

Specification does not include working examples.  

Quantity of Experimentation

The amount of experimentation required to make and use the invention according to the full scope of claim 1 high.  Claim 1 recites a generic peelable member 

The specification provides relationship between the thickness of the peelable member and the bending radius at which plastic deformation occurs in the peelable member.  However, it is unclear whether the plastic deformation recited in the specification is same as the elastic deformation recited in claim.  Moreover, if the plastic deformation is same as the elastic deformation, the aforementioned relationship is shown for one specific material that is used as peelable member, i.e. PET (page 9, last paragraph).   

Based on the above, claim 1 is broader in scope than what is enabled by the specification.  Accordingly, undue experimentation is required in order to make and use the claimed invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites, the tab extends from a second end of the peelable member to a second predetermined position on the peelable member (see third paragraph).  This claim further recites that the tab extends in a folding direction of the peelable member and beyond an outer edge of the peelable member (see last paragraph).  Given that the tab extends beyond an outer edge of the peelable member, it is unclear what is meant by the tab extends from a second end of the peelable member to a second predetermined position on the peelable member.  Furthermore, it is unclear what is meant by “folding direction of the peelable member”.  

Claims 3 and 15 recite, the width of the tab is substantially equal to a dimension of the peelable member in the direction orthogonal to the folding direction of the peelable member. It is unclear as to which dimension (length, width etc.) is meant by the recitation “dimension of the peelable member”.  Further, it is unclear what is meant by the recitation “in the direction orthogonal to the folding direction of the peelable member” given that the recitation “folding direction” is unclear (See claim 1 above). 

Claim 8 recites, “the second main”. There is a lack of antecedent basis for this limitation in the claim.  It is submitted that “the second main” should be “the second main surface”. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heinecke (US 4917928) disclose adhesive composite delivery system comprises two liner pieces and a folded backing (abstract).  Bartusiak (US 20090000722 A1) discloses a stretch releasing tape with an improved pull tab (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
March 24, 2022